Citation Nr: 0608347	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-12 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The Board observes that the August 2002 rating decision also 
granted service connection for hepatitis C and assigned an 
initial evaluation of 20 percent, effective February 7, 2002.  
Thereafter, in November 2002, the veteran submitted a notice 
of disagreement as to the propriety of the initially assigned 
rating and a statement of the case was issued in April 2003.  
However, in his May 2003 substantive appeal, the veteran 
specifically limited his appeal to the issue of entitlement 
to service connection for a skin disorder.  Therefore, the 
issue of entitlement to an initial rating in excess of 20 
percent for hepatitis C is not currently before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The veteran's folliculitis pre-existed his entrance into 
active duty military service did not increase in severity 
during his active duty military service.  

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam, but does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

3.  A skin disorder, to include squamous cell carcinoma, skin 
lesions, oral and genital herpes, psoriasis, solar keratosis, 
sebaceous gland hyperplasia, benign keratosis, seborrheic 
keratosis, and tinea capitis, was not manifested during 
service and is not shown to be causally or etiologically 
related to any other disease or injury of service origin, and 
a malignant tumor was not manifested within one year of the 
veteran's service discharge. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, nor may such be presumed to have been 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in May 2002 (and prior to the initial adjudication 
of this claim) the RO sent the veteran a letter that informed 
him of the evidence necessary to establish service connection 
for a skin disorder, what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a skin disorder, and as such, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding VA's statutory and regulatory duty to assist, the 
RO has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical records, service personnel records, VA treatment 
records, private medical reports, and an August 2002 VA 
examination report are contained in the claims file.  The 
Board notes that the veteran reported additional in-service 
treatment at the Minneapolis Naval Air Station in August 1969 
and February 1970; however, the National Personnel Records 
Center (NPRC) advised the RO in July 2004 and October 2004 
that no records had been found.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d).  
In this case, the Board finds that that a current VA 
examination to determine whether the veteran's claimed skin 
disorder is etiologically related to service is not necessary 
to decide his claim.  Any current medical opinion linking 
such disability to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to the veteran's skin in 
service, with the exception of folliculitis noted on his 
entrance examination, there is no competent basis upon which 
to conclude that his current disability is related to 
service.  In addition, no competent medical evidence even 
suggesting such causal connection has been submitted or 
identified by the veteran.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  The record is ready for 
appellate review.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The veteran contends that he developed a skin disease in 1969 
while serving on active duty.  He states that he had jungle 
rot on his legs and boils on his buttocks when he was in 
Vietnam.  The veteran claims to have a current skin disorder 
that is a result of his military service and, therefore, 
believes that service connection is warranted for such 
disability.  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  

The veteran's service medical records reflect that, at his 
October 1967 entrance examination, he was noted to have 
folliculitis on his hips and buttocks area.  As folliculitis 
was noted on the veteran's service entrance examination, the 
Board finds that the presumption of soundness does not apply 
to this specific skin disorder.  As such, folliculitis is 
found to have pre-existed the veteran's entrance to his 
active duty military service.  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2005).  

Regarding whether the presumption of aggravation has been 
rebutted under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b), the Board notes that the veteran's 
service medical records are otherwise negative for any 
complaints, treatment, or diagnosis referable to his skin.  
Also, at his April 1970 separation examination clinical 
evaluation of his skin was normal.  Moreover, post-service 
medical records are negative for a diagnosis or treatment of 
folliculitis.  Therefore, the Board finds that the veteran's 
pre-existing folliculitis did not permanently increase in 
severity during his active duty military service.  

As no other skin disorder was noted on the veteran's entrance 
examination, the Board finds that the presumption of 
soundness is rebutted only with regard to folliculitis.  As 
such, the Board must consider whether a skin disorder, other 
than folliculitis, was incurred during the veteran's active 
duty military service. 

Initially, the Board observes that where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the medical evidence of record reveals diagnoses 
of squamous cell carcinoma in November 2000 and December 
2000.  However, the earliest diagnosis of such is November 
2000, approximately 30 years after the veteran was discharged 
from active duty military service in May 1970.  As such, the 
veteran is not entitled to presumptive service connection for 
a malignant tumor.  Id.  

In addition to squamous cell carcinoma, post-service evidence 
of record reveals diagnoses of skin lesions, oral and genital 
herpes, psoriasis, solar keratosis, sebaceous gland 
hyperplasia, benign keratosis, seborrheic keratosis, and 
tinea capitis.  Specifically, records from the CentraCare 
Clinic, show a diagnosis of psoriasis in August 1999 and 
February 2002.  Also, in August 2001, records from Skin 
Physicians, P.A., show that the veteran was diagnosed with 
solar keratosis and sebaceous gland hyperplasia.  Records 
from the Health Partners dated from October 1995 through 
April 2002 show diagnoses of squamous cell carcinoma, benign 
keratosis, seborrheic keratosis, tinea capitis, skin lesions, 
and oral and genital herpes.  Also, at an August 2002 VA 
examination conducted for unrelated purposes, the examiner 
diagnosed a history of squamous cell carcinoma and stated 
that the veteran also previously had psoriasis and the herpes 
simplex virus as well as multiple eruptions on his shins. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
namely from February 28, 1961, to May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran's service personnel records reflect that he served in 
the Republic of Vietnam from August 1968 to August 1969.  
Therefore, it is presumed that the veteran was exposed to 
herbicides, to include Agent Orange.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2005).  VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

As the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, presumptive service connection is not warranted for 
his claimed skin disorder.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for a current skin disorder with proof of 
actual direct causation from exposure from an herbicide agent 
or other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  In this case, however, there is no 
competent evidence to support a finding that the veteran's 
current skin disorder is caused by exposure to a herbicide 
agent, related to a disease or injury which had its onset in 
service, or is otherwise related to service.

Although there is evidence of diagnoses of squamous cell 
carcinoma, skin lesions, oral and genital herpes, psoriasis, 
solar keratosis, sebaceous gland hyperplasia, benign 
keratosis, seborrheic keratosis, and tinea capitis of record, 
the veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to his skin, 
other than folliculitis.  Moreover, there is no competent 
medical opinion that such skin disorders are related to a 
disease or injury during service, herbicide exposure, or 
otherwise began or is related to service.  

The Board notes that the August 2002 VA examiner indicated 
that it was possible that the veteran's squamous cell 
carcinoma, psoriasis, and herpes simplex may have been 
related to his time in service; however, he had not been 
scheduled for an examination with regard to such issues.  As 
discussed above, the Board has determined that a VA 
examination with regard to the veteran's skin disorder is not 
necessary as any current medical opinion linking such 
disability to his military service would necessarily be based 
upon the unsubstantiated history provided by the veteran 
decades following his discharge from service.  In the absence 
of any evidence of complaints, treatment, or diagnoses 
referable to the veteran's skin in service, with the 
exception of folliculitis noted on his entrance examination, 
there is no competent basis upon which to conclude that his 
current skin disorder is related to service.  The Board notes 
that it is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  

Moreover, the August 2002 VA examiner indicated only that the 
veteran's skin disorders "may have been" related to his 
time in service.  Under VA regulations and Court decisions, 
service connection may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2005); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Therefore, as the August 2002 VA examiner's opinion 
is based on the veteran's unsubstantiated history and is 
speculative in nature, the Board affords no weight to such 
opinion.  

Consequently, the evidence of a nexus or link between active 
duty service and a skin disorder, to include diagnoses of 
squamous cell carcinoma, skin lesions, oral and genital 
herpes, psoriasis, solar keratosis, sebaceous gland 
hyperplasia, benign keratosis, seborrheic keratosis, and 
tinea capitis, is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  

Absent competent evidence of a causal nexus between the 
veteran's skin disorder, to include diagnoses of squamous 
cell carcinoma, skin lesions, oral and genital herpes, 
psoriasis, solar keratosis, sebaceous gland hyperplasia, 
benign keratosis, seborrheic keratosis, and tinea capitis, 
and service, to include herbicide exposure, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a skin disorder.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disorder is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


